DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ssafwany et al., U.S. Patent Publication 2021/0277733, hereinafter referred to as Ssafwany.
Regarding Claim 1, Ssafwany discloses an apparatus for assisting transportation of a tool down a wellbore comprising:
An elongate body having an exterior surface extending between top and bottom end (as part of tubular 16, Paragraph 0026, Figure 2);
A connector at the bottom end operable to be secured above the tool (lower end threaded connection, Paragraph 0040);
At least one passage formed into the exterior surface defining a first flow path having an entrance and an exit oriented toward the top end of the elongate body (as seen in Figure 2, the flow path is formed by fluid flowing through tubular 16, along the exterior surface and out exit 24; Paragraphs 0029-0032).
Regarding Claim 2, Ssafwany further discloses that the exterior surface defines a second flow path between the exterior surface and the wellbore (as seen in Figure 4, the chamber formed by sleeve assembly 34 includes a second flow path with a flow path leading into the wellbore, Paragraphs 0036-0039).
Regarding Claim 3, Ssafwany further discloses that the second flow path flow in a generally downward direction (in so far as the flow path includes a downhole component when directed toward ports 46 as seen in Figure 4, Examiner notes that a more explicit recitation of the structure/orientation of the second flow path may be sufficient to overcome this interpretation).
Regarding Claim 4, Ssafwany further discloses that the fluid exiting the exit of the first flow path flows generally in an upward direction (as seen in Figure 2 at exit 24).
Regarding Claim 5, Ssafwany further discloses that the first flow path includes a return portion adapted to redirect the direction of the fluid flowing therethrough (as seen in Figure 3, the end of internal cavity 26 acts to redirect fluid flow, Paragraphs 0029-0032).
Regarding Claim 6, Ssafwany further discloses that the return portion has an arcuate path as defined along a longitudinal cross section (as seen in Figure 2, the circular body of the tool forms an arcuate 180 degree reverse flow path at the terminal end).
Regarding Claim 7, Ssafwany further discloses that the arcuate path is substantially semi-circular (in so far the housing body is circular and the flow path is simply defined as inverting at the terminal end of the housing).
Regarding Claim 9, Ssafwany further discloses that the first flow path includes a first portion extending from the entrance thereof (as seen in at least Figure 2, the flow path extends inward from the threaded connection block, Paragraph 0040).
Regarding Claim 10, Ssafwany further discloses that the first portion tapers to a smaller cross section from an initial cross section at the entrance, as seen in Figure 2, the threaded block connection tapers inwardly).
Regarding Claim 11, Ssafwany further discloses that the elongate body has a diameter upstream of the first passage less than a diameter downstream of the passage (as seen in Figure 2, the diameter of the tubular 16 includes a decreased portion at the threaded connection which is substantially smaller than the diameter at the larger section of chamber 26).
Regarding Claim 12, Ssafwany further discloses the apparatus comprises a diverter ring (as part of the sleeve incorporating seat 44) located around the elongate body wherein the diverter ring defines the first flow path between the diverter ring and the elongate body and a second flow path between the diverter ring and the wellbore wall (as seen in Figures 2 and 4, the first path circulates fluid back in the uphole direction and the second path forms the jetting assembly through ports 48).
Regarding Claim 13, Ssafwany further discloses that the longitudinal profile of the diverter ring extends between a tapered leading edge (formed by the threaded connection block) and a rounded trailing edge (in so far as the terminal end is substantially circular; Figures 2/4).
Regarding Claim 14, Ssafwany further discloses that the first flow path is defined by an annulus between the elongate body and the diverter ring (as seen in Figure 2, the outer body portion forms the exit at 24).
Regarding Claim 15, Ssafwany further discloses that the diverter ring is radially spaced apart from the elongate body by spacers (in so far as the sleeve element is spaced by the attachment sleeve assembly 34 and the nozzles for ports 48; Paragraphs 0032, 0036, 0037).
Regarding Claim 16, Ssafwany further discloses that the top end of the elongate body includes a connector for securing to a suspension member (as seen in at least Figure 1, the deployment string is configured for connection at the rig surface 14).
Regarding Claim 17, Ssafwany discloses a method for assisting transportation of a tool down a wellbore, comprising:
Securing an elongate body to a top end of a tool in a wellbore (as seen in Figure 2, tubular 16 is connected to tool housing 20)l
Directing a flow of fluid down the wellbore to a position above the elongate body (as seen by the flow arrows in Figure 2);
Separating the flow of the fluid into an inner portion and an outer portion through radially separated paths (as seen in Figure 2, fluid in chamber 26 impinges and redirected toward exit 24; Paragraphs 0029-0031);
Redirecting the inner portion to flow upwards into the outer portion of the flow of the fluid (as seen with the arrows redirected after the impinging in Figure 2; Paragraphs 0029-0031).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boza et al., U.S. Patent 9,322,239, teaches the use of a drag enhancing wellbore tool which includes an internal redirecting flowpath.
Kinnari et al., U.S. Patent 7,279,052, teaches the use of a wellbore deployment tool with drag elements and a recirculating flow path.
Nice, U.S. Patent 5,209,304, teaches the use of a downhole thruster tool with a shifting body to activate a circulating flow path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676